DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.		Claims 1, 2, 4, 7, 9-14, 17, 18, 20, 22, 25, and 26 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 10,530,406 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1, 2, 4, 7, 9-14, 17, 18, 20, 22, 25, and 26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1, 2, 4, 7, 9-14, 17, 18, 20, 22, 25, and 26 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (10,530,406), specially, the independent claims 1, 12, and 22 of the present application is the same invention as the independent claims 1, 9, and 17 of the U.S. Patent (10,530,406).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.














Instant Application
U.S Patent 10,530,406    
1 A method comprising:
receiving, by at least one computing device, interference data from a plurality of interference sources;
determining, based on the interference data, an interference pattern associated with an interference source of the plurality of interference sources; 
determining a type of interference associated with the interference source; and 
causing, based on the type of interference, adjustment of at least one characteristic of a signal determined by the interference source to mitigate interference associated with the plurality of interference sources.

1. An apparatus comprising: 
one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: receive interference data from a plurality of interference sources; 
generate, based on the received interference data, an interference pattern; determine a change in the interference pattern; determine, based on the change in the interference pattern and a respective interference source type of each of the plurality of interference sources, an interference source of the plurality of interference sources that contributes to the change in the interference pattern; and 
cause adjustment of at least one characteristic of one or more of the plurality of interference sources to mitigate interference associated with the interference source of the plurality of interference sources that contributes to the change in the interference pattern.
 





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 9, and 17 of the U.S. Patent (10,530,406) are encompassed the claimed invention of the independent claims 1, 12, and 22 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,530,406).  
Furthermore, the dependent claim 2 of the present application is same function and same result as dependent claim 3 of the U.S. Patent (10,530,406).
The dependent claim 4 of the present application is same function and same result as dependent claim 2 of the U.S. Patent (10,530,406).

The dependent claim 9 of the present application is same function and same result as dependent claim 6 of the U.S. Patent (10,530,406).
The dependent claim 10 of the present application is same function and same result as dependent claim 15 of the U.S. Patent (10,530,406).
The dependent claim 11 of the present application is same function and same result as dependent claim 14 of the U.S. Patent (10,530,406).
The dependent claim 13 of the present application is same function and same result as dependent claim 18 of the U.S. Patent (10,530,406).
The dependent claim 14 of the present application is same function and same result as dependent claim 11 of the U.S. Patent (10,530,406).
The dependent claim 17 of the present application is same function and same result as dependent claim 5 of the U.S. Patent (10,530,406).
The dependent claim 18 of the present application is same function and same result as dependent claim 14 of the U.S. Patent (10,530,406).
The dependent claim 20 of the present application is same function and same result as dependent claim 6 of the U.S. Patent (10,530,406).
The dependent claim 25 of the present application is same function and same result as dependent claim 14 of the U.S. Patent (10,530,406).
The dependent claim 26 of the present application is same function and same result as dependent claim 5 of the U.S. Patent (10,530,406).

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.		Claims 22 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0105163).
Regarding claim 22, Lee teaches that determining, by at least one computing device, a performance level measurement of a first interference source of a system comprising a plurality of interference sources (pages 3, paragraphs 49 – 64 and Fig. 7, 8, where teaches transmission power control scheme, using each radio resource using a different scheme in various aspects for inter-cell interference management, and performing the inter-cell interference management using a scheme of controlling an allowable inter-cell interference level). Lee teaches that determining an interference pattern of the system (pages 3, paragraphs 49 – 64 and Fig. 7, 8, where teaches a pattern for size of the allowable interference level for cellular system). Lee teaches that causing, based on the interference pattern of the system and the performance level measurement (based on pattern of allowable interference level and the performing calculated allowable 
Regarding claim 26, Lee teaches that the at least one characteristic comprises one or more of a position, a frequency, a network channel, a power level, modulation technique, or a signal transmission rate (pages 3, paragraphs 49 – pages 4, paragraphs 83, Fig. 8, 10, and pages 6, paragraphs 106 – pages 7, paragraphs 123).
Regarding claim 27, Lee teaches that causing adjustment of the at least one characteristic comprises causing at least one of: a change to a position, a change to a frequency, a change to a network channel, a change to a power level, a change to a beacon, a change to a trigger, a change to a schedule, or a change to a performance level of the first interference source (pages 3, paragraphs 49 – pages 4, paragraphs 83, Fig. 8, 10, and pages 6, paragraphs 106 – pages 7, paragraphs 123).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (US 2014/0274202) discloses In-Device Coexistence of Wireless Communication Technologes.

Sun (US 9,374,748) discloses Method of Controlling Interference in Heterogeneous Network.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
January 15, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649